OLD MUTUAL FUNDS I AMENDED AND RESTATED EXTENDED EXPENSE LIMITATION AGREEMENT This Amended and Restated Extended Expense Limitation Agreement (“Agreement”),effective as of January 1, 2010, is made and entered into by and between Old Mutual Funds I, a business trust organized under the laws of the State of Delaware (the “Trust”) on behalf of each portfolio of the Trust set forth in Schedule A (each a “Portfolio”, and collectively, the “Portfolios”), and Old Mutual Capital, Inc., a Delaware corporation (“Old Mutual Capital” or the “Investment Manager”). WHEREAS, the Trust and Old Mutual Capital have entered into Investment Management Agreements (the “Management Agreements”), pursuant to which Old Mutual Capital renders investment advisory and administrative services to each Portfolio for compensation (the “Management Fee”) based on the value of the average daily net assets of each such Portfolio; WHEREAS, the Trust currently maintains up to four (4) classes of shares for the
